Not For Publication in West's Federal Reporter

            United States Court of Appeals
                        For the First Circuit

No. 07-1484

                              DE MING HUANG,

                                Petitioner,

                                       v.

                        MICHAEL B. MUKASEY,*
               ATTORNEY GENERAL OF THE UNITED STATES,

                                Respondent.


               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                    Before

                      Torruella, Circuit Judge,
               John R. Gibson,** Senior Circuit Judge,
                      and Lipez, Circuit Judge.


     Henry Zhang and Zhang and Associates, P.C., on brief for
petitioner.
     Flor M. Suárez, Attorney, Office of Immigration Litigation,
Civil Division, Peter D. Keisler, Assistant Attorney General, Civil
Division, and Joshua E. Braunstein, Senior Litigation Counsel,
Office of Immigration Litigation, on brief for respondent.


                                May 8, 2008




*
   Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Michael
B. Mukasey is substituted for former Attorney General Alberto R.
Gonzáles as respondent.
**
     Of the Eighth Circuit, sitting by designation.
          Per Curiam.      De Ming Huang is a citizen of China who

overstayed his six-month visa to the United States. He applied for

asylum, withholding of removal, and relief under the Convention

Against Torture ("CAT"), alleging that he suffered persecution from

the Chinese government on the basis of his political beliefs.             The

Immigration Judge ("IJ") denied all of his claims and the Board of

Immigration Appeals ("BIA") affirmed without opinion.             Huang now

petitions for review.1

          We do not grant a petition for review unless the evidence

compels the conclusion, contrary to the IJ's findings, that the

petitioner   met   his   burden    of   proving   that   he   suffered   past

persecution or has a well-founded fear of future persecution based

on one of five enumerated grounds.         See 8 U.S.C. § 1101(a)(42)(A);

see also Wang v. Mukasey, 508 F.3d 80, 84 (1st Cir. 2007).                 We

review credibility determinations under the substantial evidence

standard; an adverse credibility finding is overturned only where

the evidence compels it.     López de Hincapie v. Gonzáles, 494 F.3d

213, 218 (1st Cir. 2007).           The IJ must, however, provide "a

specific, cogent, and supportable explanation" for rejecting the

testimony as not credible.        Heng v. Gonzáles, 493 F.3d 46, 48 (1st




1
    Although Huang cites the applicable legal standards for
withholding of removal and protection under the CAT, he fails to
put forth any arguments in support of those claims. We therefore
deem them to be waived and review only his claim for asylum. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                     -2-
Cir. 2007) (citing Settenda v. Ashcroft, 377 F.3d 89, 93 (1st Cir.

2004)).

           Huang's   application   is    predicated   on     two   groups   of

events: (1) attacks by the Communist government police and (2)

incidents while he was a member of the Chinese armed forces.             With

respect to both, the IJ concluded that Huang's testimony was not

credible   because    of   its   vagueness,    lack     of     detail,      and

inconsistencies, which raise questions as to Huang's candor.

           Huang testified that in 1979, when he was working in his

family's grocery store, police officers of the Communist government

came to the store and accosted and beat his father.           Huang alleges

that when he stepped in to defend his father, he was arrested and

taken to the police station where he was beaten and imprisoned for

twenty-four hours without food or water.              A similar incident

allegedly occurred one month later. Although the police ostensibly

came to the store to collect unpaid taxes, Huang alleges that the

visits were intended to persecute him and his father on account of

their democratic political beliefs.

           In making his adverse credibility determination, the IJ

observed that Huang had stated that it was his father who was

arrested by the police in his written application.            Huang did not

list any arrests in his application.      Yet, he testified that he had

been arrested and beaten by the police officers on account of his

political beliefs. In addition to highlighting this inconsistency,


                                   -3-
the IJ noted that Huang's testimony made only "vague assertions of

[his] belief in democracy."    Huang argues that the IJ makes too

much of minor inconsistencies; we disagree.      Indeed, the lack of

detail which plagues Huang's testimony and the inconsistencies

regarding the 1979 incidents at the family grocery store are not

trivial but rather are central to his claim.    Whether it was Huang

or his father who was beaten, arrested, and then taken to the

police station is critical.   Moreover, whether the arrests were in

retaliation for Huang's political beliefs or simply arrests for

interference with a criminal investigation into unpaid taxes is

central to Huang's application.

           Huang also testified that he suffered mistreatment as a

member of the Chinese armed forces.     He alleges that he was forced

to carry out menial kitchen and latrine duties, beaten, and sprayed

with feces.   He claims that the treatment was a result of political

persecution because others in the armed forces were aware of his

political beliefs.   Huang testified that he fled the army, without

permission, after one year and has lived in hiding for nearly two

decades.

           Again, the IJ found Huang's testimony to be lacking in

important detail and not credible.      The IJ found that Huang made

only vague assertions of his belief in democracy and his resistance

to communism, and the IJ expressed disbelief that Huang was so

vocal about his political views while a member of the army.    The IJ


                                  -4-
also noted that Huang failed to provide any details regarding the

circumstances of his alleged beating or the incidents regarding the

spraying of feces.       Moreover, despite Huang's assertions of living

in constant fear, he appears to have lived rather freely during the

twenty years following his leaving the army.                 He was able to have

a family, work in his father's store, and leave the country with a

government-issued passport and visa.                When questioned about his

life during those twenty years, Huang testified inconsistently and

with a high degree of vagueness.            For example, with respect to his

employment during that time, he first stated that he was limited to

agricultural work, but then admitted that he worked for his father

and averred in his written application that he was a merchant.                        At

his hearing, he then denied being a merchant.                         Upon review, we

conclude    that   the    IJ's   adverse     credibility         determination        is

supported by the record.

            The    IJ   concluded    that    even     if   Huang       had    testified

credibly, none of his allegations rise to the level of persecution.

We agree.     As we have often stated in the course of these cases,

determining    whether     alleged    incidents       rise       to    the    level   of

persecution    requires     some    evidence     that      the    mistreatment        is

"systematic    rather     than   reflective      of    a   series        of   isolated

incidents."    Bocova v. Gonzáles, 412 F.3d 257, 263 (1st Cir. 2005)

(citing In re O-Z & I-Z, 22 I. & N. Dec. 23, 26 (BIA 1998)).




                                      -5-
            Substantial evidence supports the IJ's conclusions that

the events testified to by Huang were not sufficient to support a

claim of past persecution.       Even if he had been arrested and taken

into custody by the police at his family's grocery store, Huang

fails to present evidence to support his assertion that it was in

retaliation for his political opinions.           He avers that the actions

were predicated on that basis, yet provides no evidence in support

of his claim.    Indeed, he admitted that the police arrived at the

grocery store on account of unpaid taxes and testified that his

arrests arose out of his interference with the police.             Likewise,

his allegations of mistreatment while a member of the Chinese army

–- cleaning the latrine and kitchens, being beaten, and sprayed

with feces –- appear to be isolated events and not the kind of

systematic mistreatment that rises to the level of persecution.

His fears of retaliation by the Chinese army also appear to be more

akin   to   prosecution    for   desertion   than    persecution    for   his

political beliefs.

            Moreover,     Huang's   claims   of   future   persecution    are

severely undercut by his ability to live openly in his community

for twenty years.    See, e.g., Velásquez v. Ashcroft, 342 F.3d 55,

58 (1st Cir. 2003) (no well-founded fear of persecution where

petitioners remained in the country for eight years after the

alleged persecution), abrogated on other grounds by Bocova, 412

F.3d at 265 n.2.    Furthermore, he provides no evidence that either


                                     -6-
he or his father was harassed by the Chinese government after the

two incidents at the grocery store in 1979.        See Boukhtouchen v.

Gonzáles, 498 F.3d 78, 81 n.3 (1st Cir. 2007) (finding that the

reasonableness of a petitioner's fear of future persecution is

reduced where members of his family continue to reside there

without incident). Huang testified that he was able to marry, have

a child, work at his father's grocery store, apply for a passport,

and   leave   the   country   unimpeded   even   through   the   Chinese

immigration proceedings.      His ability to do all of those things

provides ample support for the IJ's conclusion that Huang lacks a

well-founded fear of future persecution. See, e.g., Kheireddine v.

Gonzáles, 427 F.3d 80, 87 (1st Cir. 2005) (petitioners' ability to

obtain passports in their own names "undercuts their claim of

persecution").

          Accordingly, we deny the petition for review and affirm

the decision of the BIA.

          DENIED.




                                  -7-